DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    Applicant’s response of 10/15/2021 is acknowledged. 
Status of Claims
3.   Claims 1-20 are pending. 
Drawings
4.      The drawings submitted 2/11/2020 are accepted by the examiner.
Information Disclosure Statement
5.    The information disclosure statement (IDS) submitted on 2/11/2020 has been considered by the examiner. Initialed copy is enclosed.
Election/Restrictions
5.    Applicants’ election without traverse in the reply filed on 10/15/2021 is acknowledged.    Applicants  elected claims 1-9 drawn to a method of monitoring environmental hygiene. Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/15/2021.
Claim Rejections - 35 USC § 103
6.    The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.    Claims 1-9 are rejected under 35 U.S.C. 103 as being un-patentable Rosenbloom et al. US 20140046722 in view of Reynolds et al. (International Journal of Environmental Health, June 2005, Vol.15, No. 3, pp. 2225-234).


      The claims are drawn to:
     A method for monitoring the environmental hygiene of an area, the area having an environmental monitor and at least one standard detection protocol, the method comprising: 
     obtaining a test item or sampling device;
     inoculating the test item or sampling device with at least one target;
     providing the test item or sampling device to an environmental monitor for the area;      
     testing the test item or sampling device by the environmental monitor with the standard detection protocol; and 
     reviewing the testing step to determine whether the at least one standard organism detection protocol solicits a reaction to the target.
       Rosenbloom et al.  teach a system and method for environmental monitoring. (See title). Rosenbloom et al.   Abstract recites “Methods and systems are provided herein for monitoring pathogens in various environments and on various items, wherein data from monitoring is trackable, analyzable and comparable versus various standards or thresholds. The methods and systems disclosed herein also include a platform for managing the detection and reporting of pathogens across a number of locations within a number of environments, and using such detection for a wide variety of purposes.” 
       Rosenbloom et al.  teach a method of monitoring a facility for contamination by a pathogen, comprising: A) digitizing a facility floor plan in software; B) establishing a test point on the facility floor plan; C) determining a sampling schedule for the test point based on a business rule; D) mapping a diagnostic test to the test point in accordance with the business rule; E) performing the diagnostic test on a plurality of samples from the test point, the diagnostic test comprising: i) providing a sample from the test point; ii) introducing an engineered phage to the sample without enrichment of pathogen cells present in the sample; and iii) detecting production of a biological agent produced by the pathogen as a result of infection of the pathogen by the phage; wherein the introducing and detecting are performed within a single production facility within a single production shift; and F) aggregating results from the diagnostic tests on the plurality of samplings at the test point over a period of time in order to monitor the environment. (see claim 36).
Listeria, Salmonella and E. coli that create health hazards in foods, food preparation/food service environments, and other environments including hospitals, universities, any manufacturing facility where environmental pathogens are controlled and related facilities ( see para 0002, 0034-0035, 0089). Rosenbloom et al.  teach inoculating sample and placing in a culture environment for enrichment and growth (see para 0002).   Rosenbloom et al. para [0007]  teach “ In an aspect, an analytic platform may include a reader for collecting a stream of real time data about the presence of pathogens in an environment via any diagnostic assay, a dashboard for reporting the stream of real time data about the presence of pathogens in an environment, a processor for analyzing the stream of real time data about the presence of pathogens in an environment and a reader manager for managing the stream of real time data about the presence of pathogens in an environment. The environment may be a food production environment. The platform may further include modeling the environment in software to track pathogen growth in areas of interest. The platform may further include displaying the tracked pathogen growth associated with their physical locations (a "heat map" of status points) that is dynamically generated through software. The platform may further include integrating a result of the modeling with a Hazard Analysis and Critical Control Points (HACCP) program, environmental control plans, sanitation plans and the validation of those plans. The platform may further include modeling the environment in software to track risk factors in areas of interest, where pathogens may be transient or may form growth niches. Rosenbloom et al. para [0059]  teach “In another example, the database may receive data from a third party lab or other testing used to periodically validate a positive or negative result.” 
     Reynolds_et_al  teach that “ This study provides novel information on the occurrence of hygienic markers on public  surfaces and identifies the relative importance of surfaces where exposure rates may be highest and preventative miscellaneous activities were monitored for the occurrence of fecal and total coliform bacteria, heterotrophic plate count (HPC) bacteria,” (page 226). Reynolds et al teach that “Sites  Reynolds et al teach, “This study identified the relative hygiene of various public environments and areas of high level of contact and exposure based on biochemical markers of . biological substances. Samples collected were positive for  93% for HPC bacteria, 7% for total coliforms, and 1.5% for fecal coliforms. (See 233). 
        However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Reynolds et al. and Rosenbloom et al. to obtain the instant invention. 
       In this case, it would be prima facie obvious at the time the invention was made to modify the method of Rosenbloom et al. and add the method  of Reynolds et al.  for monitoring the environmental hygiene in an area. Rosenbloom et al.  teach a system and method for environmental monitoring. Reynolds et al. teach  hygiene of 1061 environmental surfaces from shopping, daycare, and office environments, personal items, and miscellaneous activities (i.e., gymnasiums, airports, movie theaters, restaurants, etc.), in four US cities, was monitored. The advantage achieved by adding culture methods is to identify environmental contaminants for monitoring environmental hygiene of and area. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 
Conclusion
8.    No claims allowed.
9.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thru-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645                                                                                                                                                                                                        January 16, 2022




/JANA A HINES/Primary Examiner, Art Unit 1645